Exhibit 10.2

FIRST AMENDMENT TO
COMMERCIAL SECURITY AGREEMENT


THIS FIRST AMENDMENT TO COMMERCIAL SECURITY AGREEMENT (hereinafter referred to
as the “Amendment”), made and entered into as of this  1st day of July, 2010, by
and between The Female Health Company, a Wisconsin corporation, whose mailing
address is 515 N. State Street, Suite 2225, Chicago, Illinois 60654 (“Grantor”),
to and for the benefit of Heartland Bank, a federal savings bank, whose mailing
address is 212 South Central Ave., Suite 200, Clayton, Missouri 63105
(“Lender”). This Amendment amends the Security Agreement dated as of November 1,
2004 by and between the parties hereto (together with this Amendment,
collectively, the “Security Agreement”).
 
WITNESSETH:
 
WHEREAS, the Lender and Debtor entered into an Amended and Restated Loan
Agreement dated as of July 20, 2004, as amended by the First Amendment to
Amended and Restated Loan Agreement dated November 1, 2004, and as further
amended by the Second Amendment to Amended and Restated Loan Agreement dated
July ___, 2005, and as further amended by the Third Amendment to Amended and
Restated Loan Agreement dated July 1, 2006, and as further amended by the Fourth
Amendment to Amended and Restated Loan Agreement dated July 1, 2007, as further
amended by a Fifth Amendment to Amended and Restated Loan Agreement dated as of
July 1, 2008, as further amended by a Sixth Amendment to Amended and Restated
Loan Agreement dated as of July 1, 2009, and as further amended by a Seventh
Amendment to Amended and Restated Loan Agreement dated as of January 4, 2010
(the “Loan Agreement”) pursuant to which Lender has made available to Debtor
from time to time term and revolving credit facilities in the maximum aggregate
principal amount of One Million Five Hundred Thousand Dollars ($1,500,000.00);
 
WHEREAS, Grantor and Lender have agreed to amend the Loan Agreement to change
the terms and conditions of the two (2) revolving credit facilities, including
increasing one of the revolving credit facilities from Five Hundred Thousand
Dollars ($500,000.00) to One Million Dollars ($1,000,000.00) so that the
aggregate principal amount of the credit facilities shall be Two Million Dollars
($2,000,000.00) (collectively, the “Loans”), and are desirous of amending and
restating the promissory notes evidencing the Loans to reflect the same, and in
order to induce the Lender to do so, and as a condition precedent thereto, the
parties hereto have agreed to modify certain provisions contained in the
Security Agreement, all on the terms and conditions hereafter set forth; and
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and of
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:


Section 1.         Definitions, References.  Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Security Agreement.  Each reference to “hereof,” “hereunder,” “herein,” and
“hereby” and each other similar reference and each reference to “this Agreement”
and each other similar reference contained in the Security Agreement shall from
the date hereof refer to the Security Agreement as amended hereby.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.         Amendment to the Security Agreement.  The Security Agreement
is hereby amended as follows:
 
2.1     The definition of “Loan Agreement” is hereby deleted in its entirety and
is hereby replaced with the following:
 
Loan Agreement.  The words “Loan Agreement means that certain Amended and
Restated Loan Agreement dated as of July 20, 2004, between Grantor and Lender,
as amended by the First Amendment to Amended and Restated Loan Agreement dated
November 1, 2004, and as further amended by the Second Amendment to Amended and
Restated Loan Agreement dated July ___, 2005, and as further amended by the
Third Amendment to Amended and Restated Loan Agreement dated July 1, 2006, and
as further amended by the Fourth Amendment to Amended and Restated Loan
Agreement dated July 1, 2007, as further amended by a Fifth Amendment to Amended
and Restated Loan Agreement dated as of July 1, 2008, as further amended by a
Sixth Amendment to Amended and Restated Loan Agreement dated as of July 1, 2009,
as further amended by a Seventh Amendment to Amended and Restated Loan Agreement
dated as of January 4, 2010, and as further amended by an Eighth Amendment to
Amended and Restated Loan Agreement dated on or about July 1, 2010, as the same
may be amended, renewed, or extended.
 
2.2     The definition of “Notes” is hereby deleted in its entirety and is
hereby replaced with the following:
 
Notes.  The word “Notes” means the two promissory notes each dated on or about
July 1, 2010, made by Grantor payable to the order of Lender evidencing (i) the
obligation of Grantor to pay the aggregate unpaid principal amount of the loan
made by Lender to Grantor in the principal face amount of $1,000,000, and all
extensions, renewals and modifications thereto (“Loan Number Two”, as defined in
the Loan Agreement”); and (ii) the obligation of Grantor to pay the aggregate
unpaid principal amount of the loan made by Lender to Grantor in the principal
face amount of $1,000,000, and all extensions, renewals and modifications
thereto (“Loan Number Three”, as defined in the Loan Agreement”).
 
Section 3.         Representations and Warranties. The Grantor hereby represents
and warrants to the Lender that all of the representations and warranties of
Grantor set forth in the Security Agreement remain true, correct and accurate in
all respects.
 
Section 4.         Voluntary Agreement.  Each party represents and warrants to
the other that it has consulted or has had the opportunity to consult with
counsel regarding this Amendment that it is fully aware of the terms contained
herein and that it has voluntarily and without coercion or duress of my kind
entered into this Amendment.
 
 
 
2

--------------------------------------------------------------------------------

 
 
Section 5.         Benefit of Security Agreement.  This Amendment shall be
binding upon and shall inure to and for the benefit of the parties hereto, their
heirs, administrators, personal representatives, successors and assigns.
 
Section 6.         Authority.  By his or her execution hereof, each of the
persons signing on behalf of the parties hereto hereby represents and warrants
that each is fully authorized to act and execute this Amendment on behalf of
their respective party.
 
Section 7.         Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
shall constitute together but one and the same agreement.
 
Section 8.         Severability.  The invalidity of any portion hereof shall not
affect the validity, force or effect of the remaining portions hereof.  If it is
ever held that any restriction hereunder is too broad to permit enforcement of
such restriction to its fullest extent, such restriction shall be enforced to
the maximum extent permitted by law.
 
Section 9.         Headings; Recitals.  The various headings of this Amendment
are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or any provisions hereof.  The recitals set
forth herein are hereby incorporated into this Amendment and form a part hereof,
the truth and accuracy of which is evidenced by each party's execution hereof.
 
Section 10.       Governing Law.  This Amendment shall be binding upon and inure
to and for the benefit of the parties hereto and their respective successors and
assigns and shall be governed by and construed in accordance with the laws of
the State of Missouri. Without limitation of the foregoing, Grantor may not
assign or transfer the Security Agreement without the prior written consent of
the Lender.
 
Section 11.       Missouri Revised Statute §432.047.  ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE,
REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED
TO THE CREDIT AGREEMENT.  TO PROTECT YOU (GRANTOR(S)) AND US (LENDER) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.
 
Section 12.      Full Force and Effect.  Except as specifically amended hereby,
all of the terms and conditions of the Security Agreement and all loan
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and the same are hereby
ratified and confirmed. No reference to this Amendment need be made in any
instrument or document at any time referring to the Security Agreement, a
reference to the Security Agreement in any of such to be deemed to be reference
to the Security Agreement, as amended hereby.
 
[Remainder of Page Intentionally Left Blank]
 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, this Amendment has been duly executed as of the day and year
first written above.
 


 
“GRANTOR”


The Female Health Company,
a Wisconsin corporation
 
By:  /s/  O.B. Parrish                                         
Name:  O.B. Parrish                                         
Title:  C.E.O. / Chairman of B.O.D.                
 
 
“LENDER”
 
Heartland Bank,
a national savings bank
 
By:  /s/  Colin McNulty                                  
Name: Colin McNulty                                    
Title: AVP                                                       


[Notary Pages to Follow]







 
4

--------------------------------------------------------------------------------

 

STATE OF ILLINOIS  )
                                      ) SS
COUNTY OF COOK   )


On this 2nd day of June, 2010, before me appeared O.B. Parrish, in his/her
capacity as C.E.O./CH. of The Female Health Company, a Wisconsin corporation, to
me personally known, who, being by me duly sworn, did say that he/she is the
C.E.O./CH. of The Female Health Company, a Wisconsin corporation, and that said
instrument was signed in behalf of said corporation by authority of its B.O.D.,
and said O.B. Parrish, as C.E.O./CH., acknowledged said instrument to be the
free act and deed of said corporation.
 
IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.
 




/s/  Jacqueline F. Martin                             
Notary Public


My Commission Expires:  02/26/2014        






STATE OF MISSOURI     )
                                           ) SS
COUNTY OF ST. LOUIS )
 
On this ___ day of _________, 2010, before me appeared ____________________, to
me personally known, who being by me duly sworn did say that he/she is a Vice
President of Heartland Bank, a federal savings bank, and that said instrument
was signed on behalf of said bank and said ________________, as Vice President,
acknowledged said instrument to be the free act and deed of said bank.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal on
the day and year last above written.
 






_______________________________
Notary Public


My Commission Expires: ____________
 
 
 5

--------------------------------------------------------------------------------
